20-3041
     Jiang v. Garland
                                                                              BIA
                                                                         Conroy, IJ
                                                                      A206 368 837
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10            MICHAEL H. PARK,
11                 Circuit Judges.
12   _____________________________________
13
14   JIAN XIN JIANG,
15            Petitioner,
16
17                      v.                                  20-3041
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Joshua Bardavid, Esq., New York,
25                                      NY.
26
27   FOR RESPONDENT:                    Brian M. Boynton, Acting Assistant
28                                      Attorney General; Laura Halliday
 1                                     Hickein, Acting Senior Litigation
 2                                     Counsel; Jennifer R. Khouri, Trial
 3                                     Attorney, Office of Immigration
 4                                     Litigation, United States
 5                                     Department of Justice, Washington,
 6                                     DC.

 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner Jian Xin Jiang, a native and citizen of the

12   People’s Republic of China, seeks review of an August 10,

13   2020 decision of the BIA affirming a June 6, 2018 decision of

14   an    Immigration    Judge    (“IJ”)        denying    his   application   for

15   asylum,      withholding     of   removal,       and     relief   under    the

16   Convention Against Torture (“CAT”).                   In re Jian Xin Jiang,

17   No. A 206 368 837 (B.I.A. Aug. 10, 2020), aff’g No. A 206 368

18   837 (Immig. Ct. N.Y.C. June 6, 2018).                 We assume the parties’

19   familiarity with the underlying facts and procedural history.

20          We have reviewed the IJ’s decision as modified by the

21   BIA.    See Xue Hong Yang v. U.S. Dep’t of Just., 426 F.3d 520,

22   522    (2d    Cir.   2005).        We       review     adverse    credibility

23   determinations for substantial evidence, see Hong Fei Gao v.

24   Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and treat the

                                             2
 1   agency’s   findings       of     fact       as   “conclusive     unless    any

 2   reasonable adjudicator would be compelled to conclude to the

 3   contrary,” 8 U.S.C. § 1252(b)(4)(B).

 4         “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination         on . . . the          consistency        between     the

 7   applicant’s      or    witness’s        written    and    oral    statements

 8   (whenever made and whether or not under oath, and considering

 9   the circumstances under which the statements were made), the

10   internal consistency of each such statement, the consistency

11   of such statements with other evidence of record . . . , and

12   any inaccuracies or falsehoods in such statements, without

13   regard to whether an inconsistency, inaccuracy, or falsehood

14   goes to the heart of the applicant’s claim, or any other

15   relevant   factor.”             Id.     §    1158(b)(1)(B)(iii).           “We

16   defer . . . to an IJ’s credibility determination unless, from

17   the   totality   of    the     circumstances,      it    is   plain that    no

18   reasonable fact-finder could make such an adverse credibility

19   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

20   2008).

21         Substantial evidence supports the adverse credibility


                                             3
 1   determination    here.      Jiang       alleged   a   past   arrest    and

 2   detention for violating the family planning policy, a fear of

 3   future persecution because the government had demolished his

 4   family’s home without compensation, and a fear of religious

 5   persecution based on his practice of Christianity in the

 6   United    States.         The   agency         reasonably     relied    on

 7   inconsistencies within Jiang’s statements and between his

 8   statements and other evidence.

 9         First, he was inconsistent about his arrest for violating

10   the   family   planning    policy.        He   testified     that   police

11   officers arrested him and took him to a police station, but

12   later testified that family planning officials took him to a

13   family   planning   facility,   which      was    “different    from   the

14   police facility.”    The agency was not required to credit his

15   explanation that family planning officials took him to a

16   police facility because the family planning facility was

17   full, as that explanation conflicted with his testimony that

18   police and family planning officials do not work together.

19   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

20   petitioner must do more than offer a plausible explanation

21   for his inconsistent statements to secure relief; he must


                                         4
 1   demonstrate that a reasonable fact-finder would be compelled

 2   to credit his testimony.” (quotation marks omitted)).

 3          Second, the record is inconsistent about when Jiang’s

 4   family’s home was demolished.              There were inconsistencies

 5   within his own testimony and with his mother’s testimony.              He

 6   testified that the destruction of the home gave rise to his

 7   issues with family planning authorities in 2009, stated in

 8   his personal statement that the home was demolished in 2013,

 9   and his mother said it happened in 2011.

10          Third, Jiang’s testimony was inconsistent regarding why

11   he was not baptized.         He testified that he attended church,

12   but also that he could not get baptized because he lived on

13   Long Island, did not know how to take subways, and could not

14   schedule a baptism because the Chinese shuttle ran only once

15   a week.    See Majidi, 430 F.3d at 80.

16          Finally,     he   failed   to   rehabilitate   his   claims    with

17   corroborating evidence.           See Biao Yang v. Gonzales, 496 F.3d

18   268,    273   (2d    Cir.    2007)     (“An   applicant’s   failure    to

19   corroborate his or her testimony may bear on credibility,

20   because the absence of corroboration in general makes an

21   applicant unable to rehabilitate testimony that has already


                                            5
 1   been called into question.”).              His mother did not confirm his

 2   practice of Christianity; the agency was not required to

 3   credit declarations from Jiang’s wife or mother because his

 4   wife and mother were interested parties; his wife was not

 5   available for cross-examination; and, as noted above, there

 6   were    inconsistencies       between        Jiang’s     and    his   mother’s

 7   statements.         See Likai Gao v. Barr, 968 F.3d 137, 149 (2d

 8   Cir. 2020) (upholding the BIA’s decision to give little weight

 9   to letters because they were from interested parties and the

10   authors were not available for cross-examination); Y.C. v.

11   Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring to the

12   agency’s determination of the weight afforded to an alien’s

13   documentary evidence).

14          In    sum,    the   inconsistencies       and     lack    of   reliable

15   corroboration provide substantial evidence for the adverse

16   credibility determination.         See Likai Gao, 968 F.3d at 145

17   n.8 (“[E]ven a single inconsistency might preclude an alien

18   from showing that an IJ was compelled to find him credible.

19   Multiple      inconsistencies     would        so   preclude      even    more

20   forcefully.”); Xiu Xia Lin, 534 F.3d at 167; Biao Yang, 496

21   F.3d    at   273.      The   adverse       credibility    determination    is


                                            6
 1   dispositive of asylum, withholding of removal, and CAT relief

 2   because all three forms of relief are based on the same

 3   factual predicates.   See Paul v. Gonzales, 444 F.3d 148, 156–

 4   57 (2d Cir. 2006).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court
11




                                   7